 

ase 1:12-cr-20459-TLL-PTM ECF No. 56, PagelD.364 Filed 05/11/20 Page 1 of 2

0.

Vathed States Dslrot Cock

 

Eashaca Disko ot Wingo

 

Anthony Michael bennett,

 

Movtonk, \

 

Case No - ld - DOA

\-

 

 

|
Uniked Slotes |
Respondout |

 

EMERGENCY Moston foc Compassionate Relyase

 

 

 

Comes Nard Pratnown Mhctraek bennett, pro se, POtSuank de tg

 

psec So, Vg Gund Leseos “enlwosse Lessee Seresy IUSOV’ , Ord

 

sees compasstonate telense, Bs femMended Noa tie Reg Step bet of 2OlIF.

 

 

The Cov D \% pavicem tc (has lo tecent analoce » Wwe Cres Vdett cleclatedt
Aa_doktonal CAeterterg In_an eft to address tue spread of CONID-(%,

 

Thovseuds of ROP Inmates Ate tufechesd or dave, ~— beeeorcd Mg to

 

word Contd Armcrec. Com \; abe, 81D Americans are. fected, Quad

 

“T04S ate dead. Nletanf cannot Laod Hy of tue ChC's lnhechon

 

Piedeatron guidelines 4 LA Qe - Ae requested COM passipaate Tdease

 

Lan Awe Warden Wlairckr 2o, 2020 \nit recedued WD response. The

 

Movant las planus Lf \np Wsig , brvens potato, Cod. \le las peor

 

lheatth Condthous «

 

Wheeler juts Mohon Sltoolda We greuntreds Gru.

 

Conse) sheild \e appointee aS MWantr cannot ase) Cead «

 

| = rtlronry Downes tke Gy

 

 

Anirony Bemett 44397-0249

 

| VSP Jouson _ PO Rox “Asso

 

 

Tocson Az &5 74

 

 

 

 

 
           

       

Jeremy Puson * (yee? - OGY :
Vulked Strtes Po thonrtlan, W0so A PHOENTS £2 882 TT

Porcen | ‘ . aa way aryl rye

aoe BA

<— |x

(2)
c
o
Qo
>
RQ
4
4

. iG U.S. Distcter Coot
D) E¢ E | VEF 22\ West Lafayerre Blvd,
MAY 27 2029 Vercors, Mir, WAX.

  

  

IR.365 Filed 05/11/20 Page 20

Lv

oe

ts
tf
i}
i}
mn
i
hy}

i
Ti)
+
Ni
im

gel Poids pally

 

FEDERAL CORRECTIONS COMPLEX
9200 S. WILMOT ROAD

TUCSON, ARIZONA 85725

DATE: Site

ac ragacted, tha sre , oo ns
2 Shhy Res Be . ‘ 7

Case 1:12-cr-20459-TLL-PTM ECF No. 56, P

    

 

 

‘ og epee TP
aU Soe ed, Piss muna

|
